—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered February 19, 1992, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The victim was shot during a robbery of a delivery truck by two individuals. The defendant is correct that the trial court erred in not giving the defense counsel an opportunity to suggest responses to a note from the jury (see, People v O’Rama, 78 NY2d 270). However, we find that the court’s response to the note was proper. In any event, any error was harmless since there was overwhelming evidence of the defendant’s guilt in that there was an eyewitness to the crime, and a police officer testified that the defendant admitted his involvement in the robbery (see, People v Beckham, 174 AD2d 748).
We have reviewed the defendant’s remaining contention and find it does not require reversal. Miller, J. P., Copertino, Santucci and Goldstein, JJ., concur.